Filed 10/7/20 P. v. Hulsey CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)
                                                            ----




 THE PEOPLE,                                                                                   C090855

                    Plaintiff and Respondent,                                       (Super. Ct. No. 19F6091)

           v.

 CARL DUDLEY HULSEY III,

                    Defendant and Appellant.




         Appointed counsel for defendant Carl Dudley Hulsey III has filed an opening brief
setting forth the facts of the case and asking this court to review the record to determine
whether there are any arguable issues on appeal that would result in a judgment more
favorable to defendant. (People v. Wende (1979) 25 Cal.3d 436.) After reviewing the
entire record, we modify the judgment to dismiss all outstanding counts which should
have been dismissed pursuant to the plea agreement and direct correction of the
corresponding minute order. We affirm as modified.


                                                             1
                    FACTUAL AND PROCEDURAL BACKGROUND
        When defendant’s wife of four years tried to enter their residence, defendant
slammed the door on her foot and punched her repeatedly. Wife’s sister tried to help
wife and defendant repeatedly punched her in the face, hit her in the head with a brick,
and choked her. Defendant eventually ran from law enforcement officers to evade arrest.
        He was charged with nine counts with one added for the plea and pleaded guilty to
three counts: 1) corporal injury to a spouse (Pen. Code, § 273.5, subd. (a))1 with a
serious bodily injury enhancement (§ 12022.7, subd. (e)); 2) assault with force likely to
cause great bodily injury (§ 245, subd. (a)(4)) with a great bodily injury enhancement
(§ 12022.7, subd. (a)); and 3) resisting arrest (§ 148). Pursuant to the plea agreement, the
remaining seven counts were to be dismissed.
        The trial court sentenced defendant to the agreed-upon term of 11 years in prison:
four years on the spousal abuse charge with an additional five years on the associated
bodily injury enhancement, a consecutive one year on the assault charge and an
additional one year on the associated bodily injury enhancement, and a concurrent one
year on the resisting arrest charge. The court imposed a $300 restitution fine (§ 1202.4,
subd. (b)), an identical stayed parole revocation fine (§ 1202.45), a $40 per felony count
court operations assessment (§ 1465.8), and a $30 per felony count criminal conviction
assessment (Gov. Code, § 70373). The court awarded defendant a total of 16 days of
presentence custody credit but failed to dismiss the remaining counts and allegations.
The court later denied defendant’s request for a certificate of probable cause and
increased the number of custody credits by one day.




1   Undesignated statutory references are to the Penal Code.

                                             2
                                       DISCUSSION
       Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by
counsel of the right to file a supplemental brief within 30 days of the date of filing the
opening brief. More than 30 days elapsed and we received no communication from
defendant.
       The trial court failed to dismiss the balance of the charging document. Because
dismissal was part of the plea agreement, we modify the judgment to do so. (§ 1260.)
The court should prepare an amended minute order to reflect this modification.
       Having undertaken an examination of the entire record, we find no other arguable
error that would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The judgment is modified to dismiss the balance of the charging document. As
modified, the judgment is affirmed. The trial court is directed to amend its minute order
to reflect the dismissal of all remaining counts.


                                                          /s/
                                                    Duarte, J.


We concur:



      /s/
Hull, Acting P. J.



     /s/
Murray, J.


                                              3